Citation Nr: 9927779	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  99-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
February 1966 to February 1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed that decision.  In July 1999, he testified 
at a videoconference hearing.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD because he has this disorder as a result of his 
stressful experiences while serving in Vietnam.  At various 
occasions he related that he served in the Marine Corps as a 
combat engineer, which included mine sweeping duties.  One 
time, he evidently missed finding a mine on a road and, about 
twenty minutes later, a jeep hit the mine killing its 
occupants.  He related that the occupants were "all blown to 
bits" and that their remains had to be collected in small 
plastic bags.  He maintains that he thinks of this incident 
often and has nightmares about it.  He also has reported 
that, on another occasion, he and other members of his unit 
were ambushed while working on a bridge at Phu Bai, in 1967.  

The military records show that the veteran served his active 
duty in the Marine Corps, including service in Vietnam from 
August 1966 to September 1967.  He served as a combat 
engineer in Co. B, 7th Engineer Battalion.  The veteran 
related that he served in the 3rd Marine Division, 7th 
Battalion.  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
device.  

A review of the claims file shows that, in July 1997, the 
veteran underwent VA psychiatric evaluation and was found to 
have PTSD, based on the veteran's claimed stressors as 
related by him, and major depressive disorder.  The Board 
would emphasize, however, that service connection for PTSD 
requires not only medical evidence establishing a clear 
diagnosis of the condition, but also credible evidence that 
the claimed in-service stressor(s) actually occurred and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993), Doran v. 
Brown 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Vietnam, and that he served as a combat 
engineer, and that, among his awards, he received a Vietnam 
campaign medical; however, these facts are not dispositive 
evidence of actual combat.  Further, although the veteran 
initially noted he had received the Combat Infantryman Badge, 
he clarified that assertion at his video conference hearing 
noting he had made a mistake, although he claimed he had 
received some type of ribbon when he left Vietnam.  Under 
these circumstances, corroboration of the occurrence of 
specific claimed in-service stressful events is necessary.  

In the veteran's case, the RO did not undertake any 
development to attempt to independently corroborate any of 
the veteran's claimed in-service stressful experiences.  
During the veteran's video conference hearing, he was a 
little more specific in remembering places and events, in 
that he remembered that it was in Phu Bai that the ambush on 
the bridge occurred and that it was in 1967, even though he 
then related that he really could not be more specific as to 
names and dates.  Nevertheless, pursuant to the VA's duty to 
assist, he should be given another opportunity to provide 
additional information about his claimed stressful 
experiences and to submit evidence corroborating such claimed 
stressful experiences to include written statements from 
fellow service-members and/or others who have knowledge of 
the events).  If necessary, the RO should (regardless of the 
veteran's response, or non-response), take all necessary 
steps to verify the occurrence of the veteran's claimed in-
service stressful experiences through independent means.  In 
this regard, the Board would point out that the veteran's 
unit is known and its history may be available for the time 
the veteran was a member of the unit.  While such history 
would not provide specific corroboration of the veteran's 
participation in combat (or other stressful event), it might 
corroborate the occurrence of the event during the time frame 
in question.  With respect to corroboration of the claimed 
in-service events, the Board would point out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that requiring corroboration of every detail of a claimed 
stressful event, including the veteran's personal 
participation, is defining "corroboration" too narrowly.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Further, if either the veteran's participation in combat, or 
the occurrence of a particular stressful experience is 
corroborated, then he should undergo further VA examination 
to determine whether, on the basis of such events, he meets 
current criteria for PTSD as a result of his verified in-
service stressful experiences.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is critically important that the 
psychiatrist who is designated to examine the veteran on 
remand be given an opportunity to review all of the relevant 
medical and other evidence on file, so the opinion the VA 
examiner gives is a fully informed one that takes into 
account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and action:

1.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
includes a full, clear and 
understandable description of the 
events in question and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran also should 
submit to the RO any statements from 
former service comrades or other 
individuals who can corroborate his 
claimed combat/stressful experiences 
in-service.

2.  Unless the veteran provides 
evidence corroborating the 
occurrence of one or more of his 
claimed in-service stressful 
experiences, the RO should undertake 
efforts to verify his claimed 
stressful experiences through all 
appropriate means, including, but 
not limited to, contacting the 
National Archives and Records 
Administration and the Commandant of 
the Marine Corps, Headquarters, 
United States Marine Corps, Code 
MMRB, Quantico, Virginia 22134-0001.  
This may require that the RO first 
obtain morning reports and/or 
similar types of clarifying evidence 
from the National Personnel Records 
Center, or from similar sources, and 
that the RO submit this information 
with any that is provided by the 
veteran, or others acting on his 
behalf, for consideration by each 
contacted entity.  RO efforts to 
corroborate the occurrence of the 
veteran's claims should be 
undertaken, regardless of whether 
the veteran's responds to the 
inquiry in paragraph one, above, or 
if he is unable to provide 
additional information.  

3.  Following receipt of a response 
from the Commandant of the Marine 
Corps, and/or any other entity that 
is contacted, the RO should prepare 
a report detailing the nature of any 
combat action (to which a purported 
stressor is related) and/or other 
stressful experience(s) that it has 
determined are established by the 
record.  This report is then to be 
added to the claims file.  If no 
combat action (referred to above) or 
specific stressful experience has 
been verified, then the RO should 
state so in its report, skip the 
development requested in paragraph 
4and proceed with the development 
requested in paragraph 5.

4.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether he has PTSD as a 
result of a verified in-service 
stressful experience. Towards this 
end, the RO should provide to the 
examiner the report described in 
paragraph 3 above, and the examiner 
must be instructed that only the 
corroborated combat 
action/stressor(s) referred to 
therein may be considered for the 
purpose of determining whether 
exposure to an in-service stressor 
has resulted in the current 
psychiatric symptoms.  If a 
diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO. 

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

5.  The RO should ensure that all 
requested development is fully 
completed in compliance with this 
REMAND.  If any action requested is 
not undertaken, or is deficient in 
any manner, necessary corrective 
action should be undertaken.  See 
38 C.F.R. § 4.2.

6.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

7.  If the benefits sought by the 
veteran continue to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


